CRAWFORD, Judge
(concurring in the result):
I agree with the Court of Military Review that there is no confrontation issue when the witness is present and testifies. The question is whether there is an “opportunity for effective cross-examination, not cross-examination that is effective in whatever way, and to whatever extent, the defense might wish.” United States v. Owens, 484 U.S. 554, 559, 108 S.Ct. 838, 842, 98 L.Ed.2d 951 (1988), quoting Delaware v. Fensterer, 474 U.S. 15, 20, 106 S.Ct. 292, 294, 88 L.Ed.2d 15 (1985). Here there was an opportunity for cross-examination; thus there is no confrontation issue. If the Confrontation Clause is satisfied, the corroborating facts under the residual hearsay exception are different from the corroborating facts employed when there is a violation of the right to confrontation. The “particularized guarantees of trustworthiness” required under the Confrontation Clause must “be drawn from the totality of circumstances that surround the making of the statement.” Idaho v. Wright, 497 U.S. 805, 820, 110 S.Ct. 3139, 3149, 111 L.Ed.2d 638 (1990). The examples set forth in Wright are as follows: the “spontaneity and consistent repetition; ... mental state of the declarant; ... use of terminology unexpected of a child; ... [and] lack of motive to fabricate____” 497 U.S. at 821-22, 110 S.Ct. at 3150. In contrast to the circumstances surrounding the taking of *189the statement, where the Confrontation Clause is not at issue, the "guarantees of trustworthiness” satisfying the residual-hearsay rule are the factors set forth in United States v. Hines, 23 MJ 125 (CMA 1986). Accordingly, the factors as to “particularized guarantees of trustworthiness" under the Confrontation Clause versus the "guarantees of trustworthiness” under the residual-hearsay rule are different. See United States v. Clark, 35 MJ 98, 107 (CMA 1992) (Crawford, J., concurring).